DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is CIP of 15/227089 which claim foreign priority KR 10-2015-0110234, neither of these discloses the claimed feature “a vaporizer for the modifier” (see Fig. 4A) or “cyclopentyl methyl ether” therefore, the priority date for claims 3, 5-6 and 17-20 is 08/24/2017.
Claim Interpretations
The following list of limitations are considered an intended use of the apparatus:
The “A semiconductor manufacturing apparatus” of claims 1, 17, and 20,
The “a source material supply apparatus configured to supply a source material to the reaction chamber, the source material being a precursor of a metal or a semimetal having a ligand” of claims 1, 17, and 20,
The “a modifier supply apparatus configured to supply an ether-based modifier to the reaction chamber” of claims 1, 17, and 20,
The “a reaction material supply apparatus configured to supply a reaction material to the reaction chamber” of claims 1, 18, and 20,
The “to supply an ether-based modifier of R-O-R' to the reaction chamber, wherein R is methyl, ethyl, n-propyl, iso-propyl, n-butyl, iso-butyl, or tert-butyl and R' is C3-C6 cycloalkyl“ of claim 1,
The “to supply the modifier in liquid phase” of claim 6,
The “wherein the reaction material flow rate controller is further configured to supply the reaction material to the reaction chamber while the source material supply apparatus does not supply the source material to the reaction chamber” of claim 7,
The “wherein the modifier flow rate controller is configured to supply the ether-based modifier before the supplying a source material or after the supplying a source material within one cycle” of claim 2,
The “wherein the modifier flow rate controller is further configured to supply the ether-based modifier to the reaction chamber after the supplying of the reaction material is terminated and before the supplying of the source material begins” of claim 8,
The “wherein the modifier flow rate controller is further configured to supply the ether-based modifier to the reaction chamber after the supplying of the source material is terminated and before the supplying of the reaction material begins” of claim 9, 
The “wherein the modifier flow rate controller is further configured to supply the ether-based modifier to the reaction chamber while the source material is supplied to the reaction chamber by the source material supply apparatus” of claim 10,

The “wherein the modifier flow rate controller is further configured to begin supplying the ether-based modifier to the reaction chamber after the source material supply apparatus begins supplying the source material to the reaction chamber, and the modifier flow rate controller is further configured to stop supplying the ether-based modifier to the reaction chamber after the source material supply apparatus stops supplying the source material to the reaction chamber” of claim 11, 
The “, wherein the source material flow rate controller is further configured to begin supplying the source material to the reaction chamber as soon as the modifier supply apparatus stops a first supplying the ether-based modifier to the reaction chamber in a cycle, and the modifier flow rate controller is further configured to begin a second supplying of the ether-based modifier to the reaction chamber again as soon as the source material supply apparatus stops supplying the source material to the reaction chamber in the cycle” of claim 12, (note as soon as is a relative term, because this is intended use, 112b is not applied),
The ” wherein the modifier flow rate controller is further configured to supply the ether-based modifier to the reaction chamber while the reaction material is supplied to the reaction chamber by the reaction material supply apparatus” of claim 13,
The “wherein the modifier flow rate controller is further configured to begin supplying the ether-based modifier to the reaction chamber before the reaction material supply apparatus begins supplying the reaction material to the reaction chamber, and the modifier flow rate controller is further configured to stop supplying the ether-based modifier to the reaction chamber before the reaction material supply apparatus stops supplying the reaction material to the reaction chamber” of claim 14,
The “wherein the modifier flow rate controller is further configured to begin supplying the ether-based modifier to the reaction chamber after the reaction material supply apparatus begins supplying the reaction material to the reaction chamber, and the modifier flow rate controller is further configured to stop supplying the ether-based modifier to the reaction chamber after the reaction material supply apparatus stops supplying the reaction material to the reaction chamber” of claim 15,
The “wherein the modifier flow rate controller is further configured to begin supplying the ether-based modifier to the reaction chamber before the reaction material supply apparatus begins supplying the reaction material to the reaction chamber, and the modifier flow rate controller 41is further configured to stop supplying the ether-based modifier to the reaction chamber after the reaction material supply apparatus stops supplying the reaction material to the reaction chamber” of claim 16,
The “the modifier supply apparatus is configured for supplying the ether-based modifier before the supplying a source material or after the supplying a source material within one cycle” of claim 17,
The “the modifier supply apparatus is configured for supplying the ether-based modifier before the supplying a source material or after the supplying a source material within one cycle” of claim 20,
The “a modifier supply apparatus connected to a modifier flow rate controller configured for supplying an ether-based modifier to the reaction chamber, the ether-based modifier being cyclopentyl methyl ether” and “wherein the metal or semimetal of the precursor comprises at least one selected from the group consisting of zirconium (Zr), lithium (Li), beryllium Be), boron (B), sodium (Na), magnesium (Mg), aluminum (Al), potassium (K), calcium (Ca), scandium (Sc), titanium (Ti), vanadium (V), chromium (Cr), manganese (Mn), iron (Fe), cobalt (Co), nickel (Ni), copper (Cu), zinc (Zn), gallium (Ga), germanium (Ge), rubidium (Rb), strontium (Sr), yttrium (Y), niobium (Nb), molybdenum (Mo), technetium (Tc), ruthenium (Ru), rhodium (Rh), palladium (Pd), silver (Ag), cadmium (Cd), indium (In), tin (Sn), antimony (Sb), cesium (Cs), barium (B a), lanthanum (La), cerium (Ce), praseodymium (Pr), neodymium (Nd), promethium (Pm), samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho), erbium (Er), thulium (Tm), ytterbium (Yb), lutetium (Lu), hafnium (Hf), tantalum (Ta), tungsten (W), rhenium (Re), osmium (Os), iridium (Ir), platinum (Pt), gold (Au), mercury (Hg), lead (Pb), bismuth (Bi), polonium (Po), Francium (Fr), radium (Ra), actinium (Ac), and silicon (Si), the ether-based modifier is tetrahydrofuran (THF)” of claim 17
The “wherein the reaction material supply apparatus is configured to supply an oxidizer as the reaction material such that an oxide layer of the metal or semimetal is formed, the oxidizer being selected from the group consisting of O3, H2O, O2, NO2, NO, N2O, H2O, alcohol, a metal alkoxide, plasma O2, remote plasma O2, plasma N2O, plasma H2O, and a combination thereof” of claims 4 and19,
The “such that an oxide layer of the metal or semimetal is formed” of claim 19 and “to form an oxide layer” of claim 20,

When the apparatus is capable of supplying the specific gas or precursor or is capable of the process timing sequence (e.g. manually), it is considered reading into the claim. Note claims 9-16 are different methods that may subject to restriction if presented in method claims.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata et al. (US 20050223987, from IDS, hereafter ‘987).
‘987 teaches all limitations of:
Claim 1: Film forming apparatus for forming semiconductor film ([0003], the claimed “a semiconductor manufacturing apparatus comprising”):
The film forming chamber 132 is defined by a closed chamber and has therein a susceptor 135 in which a heater element is embedded. A substrate W, such as a silicon substrate, is placed on the susceptor 135 (Fig. 2, [0049], 6th-7th sentences), The substrate can be carried in or out when the gate 144 is opened (Fig. 4, [0078], 3rd sentence, the claimed “a reaction chamber that is configured for loading and unloading a substrate”);
a source material supply section 110, vaporizer 120A ([0043]), The film forming section 130 serves to form a desired thin film on a wafer W with use of a source material gas that is supplied from the vaporizer 120A through the source material supply pipe 124 ([0049]), valves V1 to V14 ([0043], the claimed “a source material supply apparatus including a source material flow rate controller configured to supply a source material to the reaction chamber”, Fig. 2 shows valve V8 is downstream of the vaporizer 120A);
hafnium tetra-tertiary butoxide ([0062], 4th sentence, the claimed “the source material being a precursor of a metal or a semimetal having a ligand”, note this is an intended use of the apparatus),
a plurality of source material supply systems may be provided so that a plurality of liquid source materials supplied from the supply systems can be mixed and fed into the vaporizer. Alternatively, a plurality of vaporizers may be provided so that each vaporizer can be used exclusively for each corresponding liquid source material ([0125], 3rd-4th sentences, is capable of placing ether-based organic material in the second container 111, the claimed “a modifier supply apparatus connected to a modifier flow rate controller configured to supply an ether-based modifier of R-O-R' to the reaction chamber, wherein R is methyl, ethyl, n-propyl, iso-propyl, n-butyl, iso-butyl, or tert-butyl and R' is C3-C6 cycloalkyl”, Fig. 2 shows valve V1 downstream of container 111, clearly available for each container 111 of the plurality of source material supply systems),
The gas inlet portion 131 is connected with a reactive gas supply pipe 133 through which the reactive gas is supplied. An inert gas supply pipe 134 is connected to the middle of the reactive gas supply pipe ([0049], 4th-5th sentences), the film forming chamber 132 is connected with a purge supply pipe 139 through which a purge gas is supplied ([0049], 2nd last sentence, the claimed “a reaction material supply apparatus connected to a reaction material flow rate controller configured to supply a reaction material to the reaction chamber; and a purge gas supply apparatus connected to a purge gas flow rate controller configured to supply a purge gas to the reaction chamber”, Fig. 2 shows valve V11 in the reactive gas supply pipe 133 and V14 in the purge gas supply pipe 139, additionally there are mass flow controller MF2 and MF4).

Claim 17: Film forming apparatus for forming semiconductor film ([0003], the claimed “a semiconductor manufacturing apparatus comprising”):
The film forming chamber 132 is defined by a closed chamber and has therein a susceptor 135 in which a heater element is embedded. A substrate W, such as a silicon substrate, is placed on the susceptor 135 (Fig. 2, [0049], 6th-7th sentences), The substrate can be carried in or out when the gate 144 is opened (Fig. 4, [0078], 3rd sentence, the claimed “a reaction chamber that is configured for loading and unloading a substrate”);
a source material supply section 110, vaporizer 120A ([0043]), The film forming section 130 serves to form a desired thin film on a wafer W with use of a source material gas that is supplied from the vaporizer 120A through the source material supply pipe 124 ([0049]), valves V1 to V14 ([0043], the claimed “a source material supply apparatus including a source material flow rate controller configured for supplying a source material to the reaction chamber”, Fig. 2 shows valve V8 is downstream of the vaporizer 120A);
hafnium tetra-tertiary butoxide ([0062], 4th sentence, the claimed “the source material being a precursor of a metal or a semimetal having a ligand”, note this is an intended use of the apparatus),
a plurality of source material supply systems may be provided so that a plurality of liquid source materials supplied from the supply systems can be mixed and fed into the vaporizer. Alternatively, a plurality of vaporizers may be provided so that each vaporizer can be used exclusively for each corresponding liquid source material ([0125], 3rd-4th sentences, is capable of placing ether-based organic material in the second container 111, the claimed “a modifier supply apparatus connected to a modifier flow rate controller configured for supplying an ether-based modifier to the reaction chamber, the ether-based modifier being cyclopentyl methyl ether”, Fig. 2 shows valve V1 downstream of container 111, clearly available for each container 111 of the plurality of source material supply systems, the type of the modifier is an intended use of the apparatus, see claim interpretation above),
the film forming chamber 132 is connected with a purge supply pipe 139 through which a purge gas is supplied ([0049], 2nd last sentence, the claimed “a purge gas supply apparatus connected to a purge gas flow rate controller configured for supplying a purge gas to the reaction chamber”, Fig. 2 shows valve V14 in the purge gas supply pipe 139, additionally there are mass flow controller MF4), 
hafnium tetra-tertiary butoxide ([0062], 4th sentence, the claimed “wherein the metal or semimetal of the precursor comprises at least one selected from the group consisting of zirconium (Zr), lithium (Li), beryllium Be), boron (B), sodium (Na), magnesium (Mg), aluminum (Al), potassium (K), calcium (Ca), scandium (Sc), titanium (Ti), vanadium (V), chromium (Cr), manganese (Mn), iron (Fe), cobalt (Co), nickel (Ni), copper (Cu), zinc (Zn), gallium (Ga), germanium (Ge), rubidium (Rb), strontium (Sr), yttrium (Y), niobium (Nb), molybdenum (Mo), technetium (Tc), ruthenium (Ru), rhodium (Rh), palladium (Pd), silver (Ag), cadmium (Cd), indium (In), tin (Sn), antimony (Sb), cesium (Cs), barium (B a), lanthanum (La), cerium (Ce), praseodymium (Pr), neodymium (Nd), promethium (Pm), samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho), erbium (Er), thulium (Tm), ytterbium (Yb), lutetium (Lu), hafnium (Hf), tantalum (Ta), tungsten (W), rhenium (Re), osmium (Os), iridium (Ir), platinum (Pt), gold (Au), mercury (Hg), lead (Pb), bismuth (Bi), polonium (Po), Francium (Fr), radium (Ra), actinium (Ac), and silicon (Si), the ether-based modifier is tetrahydrofuran (THF)”, note this is an intended use of the apparatus),
By manually controlling various valves, the apparatus is capable of the claimed “and the modifier supply apparatus is configured for supplying the ether-based modifier before the supplying a source material or after the supplying a source material within one cycle”.

Claim 20: Film forming apparatus for forming semiconductor film ([0003], the claimed “a semiconductor manufacturing apparatus comprising”):
The film forming chamber 132 is defined by a closed chamber and has therein a susceptor 135 in which a heater element is embedded. A substrate W, such as a silicon substrate, is placed on the susceptor 135 (Fig. 2, [0049], 6th-7th sentences), The substrate can be carried in or out when the gate 144 is opened (Fig. 4, [0078], 3rd sentence, the claimed “a reaction chamber that is configured for loading and unloading a substrate”);
a source material supply section 110, vaporizer 120A ([0043]), The film forming section 130 serves to form a desired thin film on a wafer W with use of a source material gas that is supplied from the vaporizer 120A through the source material supply pipe 124 ([0049]), valves V1 to V14 ([0043], the claimed “a source material supply apparatus including a source material flow rate controller configured to supply a source material to the reaction chamber”, Fig. 2 shows valve V8 is downstream of the vaporizer 120A);
hafnium tetra-tertiary butoxide ([0062], 4th sentence, the claimed “the source material being a precursor of a metal or a semimetal having a ligand”, note this is an intended use of the apparatus),
a plurality of source material supply systems may be provided so that a plurality of liquid source materials supplied from the supply systems can be mixed and fed into the vaporizer. Alternatively, a plurality of vaporizers may be provided so that each vaporizer can be used exclusively for each corresponding liquid source material ([0125], 3rd-4th sentences, is capable of placing ether-based organic material in the second container 111, the claimed “a modifier supply apparatus connected to a modifier flow rate controller configured for supplying an ether-based modifier to the reaction chamber”, Fig. 2 shows valve V1 downstream of container 111, clearly available for each container 111 of the plurality of source material supply systems),
The gas inlet portion 131 is connected with a reactive gas supply pipe 133 through which the reactive gas is supplied. An inert gas supply pipe 134 is connected to the middle of the reactive gas supply pipe ([0049], 4th-5th sentences), the film forming chamber 132 is connected with a purge supply pipe 139 through which a purge gas is supplied ([0049], 2nd last sentence), oxygen as a reactive gas is caused to react with the source material gas ([0062], 4th sentence, the claimed “a reaction material supply apparatus connected to a reaction material flow rate controller configured for supplying an oxidizer to the reaction chamber to form an oxide layer; and 
a purge gas supply apparatus connected to a purge gas flow rate controller configured for supplying a purge gas to the reaction chamber”),
The apparatus is capable of placing cyclopentyl methyl ether in the second container 111 (the claimed “wherein the ether-based modifier is cyclopentyl methyl ether, and the modifier supply apparatus is configured for supplying the ether-based modifier before the supplying a source material or after the supplying a source material within one cycle”, by manually controlling various valves).

‘987 further teaches the limitations of:
Claim 4: oxygen as a reactive gas is caused to react with the source material gas ([0062], 4th sentence, the claimed “wherein the reaction material is an oxidizer selected from the group consisting of O3, H2O, O2, NO2, NO, N2O, H2O, alcohol, a metal alkoxide, plasma O2, remote plasma O2, plasma N2O, plasma H2O, and a combination thereof”, note this is also an intended use of the apparatus, at least for some of these species).
Claim 5: a source material supply section 110, vaporizer 120A ([0043]), The film forming section 130 serves to form a desired thin film on a wafer W with use of a source material gas that is supplied from the vaporizer 120A through the source material supply pipe 124 ([0049], the claimed “wherein the source material supply apparatus comprises a vaporizer in which the source material is vaporized”).
Claim 6: The source material supply section 110 is provided with a source material container 111, which stores a liquid source material LM ([0044], the claimed “wherein the modifier supply apparatus is configured to supply the modifier in liquid phase to the vaporizer for the modifier and includes: 39 a canister capable of containing the modifier”);
The container 111 is connected with a compressed gas supply pipe 112 and a source material supply pipe 113 ([0044], 2nd sentence, the claimed “a pressurizing nozzle for supplying a pressurizing fluid into the canister, wherein an end portion of the pressurizing nozzle is disposed higher than a liquid level of the modifier; and a discharge nozzle for discharging the modifier in the canister out of the canister, wherein an end portion of the discharge nozzle is disposed lower than the liquid level of the modifier” as shown in Fig. 2, exactly the same configuration as Applicants’ Fig. 4B).  
Claim 18: The gas inlet portion 131 is connected with a reactive gas supply pipe 133 through which the reactive gas is supplied. An inert gas supply pipe 134 is connected to the middle of the reactive gas supply pipe ([0049], 4th-5th sentences, the claimed “further comprising a reaction material supply apparatus connected to a reaction material flow rate controller configured to supply a reaction material to the reaction chamber”).
Claim 19: oxygen as a reactive gas is caused to react with the source material gas ([0062], 4th sentence, the claimed “wherein the reaction material flow rate controller is configured to supply an oxidizer as the reaction material such that an oxide layer of the metal or semimetal is formed, the oxidizer being selected from the group consisting of O3, H2O, O2, NO2, NO, N2O, H2O, alcohol, a metal alkoxide, plasma O2, remote plasma O2, plasma N2O, plasma H2O, and a combination thereof”, note this is also an intended use of the apparatus, at least for some of these species).

By manually controlling various valves, ‘987 is capable of the limitations of:
Claim 2: wherein the modifier flow rate controller is configured to supply the ether-based modifier before the supplying a source material or after the supplying a source material within one cycle.  
Claim 7: wherein the reaction material flow rate controller is further configured to supply the reaction material to the reaction chamber while the source material supply apparatus does not supply the source material to the reaction chamber.  
Claim 8: wherein the modifier flow rate controller is further configured to supply the ether-based modifier to the reaction chamber after the supplying of the reaction material is terminated and before the supplying of the source material begins.  
Claim 9: wherein the modifier flow rate controller is further configured to supply the ether-based modifier to the reaction chamber after the supplying of the source material is terminated and before the supplying of the reaction material begins.  
Claim 10: wherein the modifier flow rate controller is further configured to supply the ether-based modifier to the reaction chamber while the source material is supplied to the reaction chamber by the source material supply apparatus.
Claim 11: wherein the modifier flow rate controller is further configured to begin supplying the ether-based modifier to the reaction chamber after the source material supply apparatus begins supplying the source material to the reaction chamber, and the modifier flow rate controller is further configured to stop supplying the ether-based modifier to the reaction chamber after the source material supply apparatus stops supplying the source material to the reaction chamber.
Claim 12: wherein the source material flow rate controller is further configured to begin supplying the source material to the reaction chamber as soon as the modifier supply apparatus stops a first supplying the ether-based modifier to the reaction chamber in a cycle, and the modifier flow rate controller is further configured to begin a second supplying of the ether-based modifier to the reaction chamber again as soon as the source material supply apparatus stops supplying the source material to the reaction chamber in the cycle.
Claim 13: wherein the modifier flow rate controller is further configured to supply the ether-based modifier to the reaction chamber while the reaction material is supplied to the reaction chamber by the reaction material supply apparatus.
Claim 14: wherein the modifier flow rate controller is further configured to begin supplying the ether-based modifier to the reaction chamber before the reaction material supply apparatus begins supplying the reaction material to the reaction chamber, and the modifier flow rate controller is further configured to stop supplying the ether-based modifier to the reaction chamber before the reaction material supply apparatus stops supplying the reaction material to the reaction chamber.
Claim 15: wherein the modifier flow rate controller is further configured to begin supplying the ether-based modifier to the reaction chamber after the reaction material supply apparatus begins supplying the reaction material to the reaction chamber, and the modifier flow rate controller is further configured to stop supplying the ether-based modifier to the reaction chamber after the reaction material supply apparatus stops supplying the reaction material to the reaction chamber.  
Claim 16: wherein the modifier flow rate controller is further configured to begin supplying the ether-based modifier to the reaction chamber before the reaction material supply apparatus begins supplying the reaction material to the reaction chamber, and the modifier flow rate controller41 is further configured to stop supplying the ether-based modifier to the reaction chamber after the reaction material supply apparatus stops supplying the reaction material to the reaction chamber.  

By using various materials in the second container 111, ‘987 is capable of the limitations of:
Claim 3: wherein the ether-based modifier is cyclopentyl methyl ether.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘987, in view of Rahtu (US 20070123060, from IDS, hereafter ‘060), or unpatentable over ‘060 in view of ‘987.
In case Applicants argue that “a source material”, “an ether-based modifier”, “a reaction material”, the “to supply the modifier in liquid phase” and various timing of the operation are not an intended use of the apparatus.

First, ‘987 in view of ‘060 --
‘987 teaches some limitations of:
Claim 1: Film forming apparatus for forming semiconductor film ([0003], the claimed “a semiconductor manufacturing apparatus comprising”):
The film forming chamber 132 is defined by a closed chamber and has therein a susceptor 135 in which a heater element is embedded. A substrate W, such as a silicon substrate, is placed on the susceptor 135 (Fig. 2, [0049], 6th-7th sentences), The substrate can be carried in or out when the gate 144 is opened (Fig. 4, [0078], 3rd sentence, the claimed “a reaction chamber that is configured for loading and unloading a substrate”);
a source material supply section 110, vaporizer 120A ([0043]), The film forming section 130 serves to form a desired thin film on a wafer W with use of a source material gas that is supplied from the vaporizer 120A through the source material supply pipe 124 ([0049]), Examples of the source material include hafnium tetra-tertiary butoxide [Hf(Ot-Bu)4], … ([0046], same as Applicants’ metal having a ligand, abstract, the claimed “a source material supply apparatus including a source material flow rate controller configured to supply a source material to the reaction chamber, the source material being a precursor of a metal or a semimetal having a ligand”, Fig. 2 shows valve V8 is downstream of the vaporizer 120A);
The gas inlet portion 131 is connected with a reactive gas supply pipe 133 through which the reactive gas is supplied. An inert gas supply pipe 134 is connected to the middle of the reactive gas supply pipe ([0049], 4th-5th sentences), the film forming chamber 132 is connected with a purge supply pipe 139 through which a purge gas is supplied ([0049], 2nd last sentence, the claimed “a reaction material supply apparatus connected to a reaction material flow rate controller configured to supply a reaction material to the reaction chamber; and a purge gas supply apparatus connected to a purge gas flow rate controller configured to supply a purge gas to the reaction chamber”, Fig. 2 shows valve V11 in the reactive gas supply pipe 133 and V14 in the purge gas supply pipe 139, additionally there are mass flow controller MF2 and MF4).

‘987 also teaches that a plurality of source material supply systems may be provided so that a plurality of liquid source materials supplied from the supply systems can be mixed and fed into the vaporizer. Alternatively, a plurality of vaporizers may be provided so that each vaporizer can be used exclusively for each corresponding liquid source material ([0125], 3rd-4th sentences). ‘987 does not explicitly teach the use of an ether-based modifier in the additional vaporizer and does not teach the limitation of:
Claim 1: a modifier supply apparatus connected to a modifier flow rate controller configured to supply an ether-based modifier of R-O-R' to the reaction chamber, wherein R is methyl, ethyl, n-propyl, iso-propyl, n-butyl, iso-butyl, or tert-butyl and R' is C3-C6 cycloalkyl.

‘060 is an analogous art in the field of Method for the deposition of a film by CVD or ALD (title, same as ‘987, [0125]) deposition processes for metal oxides … by sequential and alternating pulses of at least two mutually reactive reactants. Metal halides are suitable metal source chemicals for ALD as they can easily be produced and are thermally stable and they tend to react strongly with water vapor at low temperatures. For HfO2, a frequently used high-k material, the best material properties are obtained with HfCl4+H2O ([0004]), crown ether ([0022]), THF is used as coordinating ligand, the Hf atom will have a preference to be coordinated by the O atoms of THF ligands instead of by Cl atoms ([0034], 2nd sentence). ‘060 teaches that the THF was fed into the reaction chamber both after the HfCl4 pulse and after the water pulse. The uniformity is improved from about 6% to below 3% (1 sigma). The minimum thickness on the wafer is not affected by the use of THF. It is believed that by the use of THF a better purging efficiency is achieved, resulting in more complete removal of any HfCl4 or H2O from the reactor before the next pulse enters. Without THF, traces of HfCl4 or H2O are left, giving rise to some CVD growth in localized areas, resulting in higher maximum thicknesses ([0043], from 6th sentence, see also Fig. 2). Note THF is one of the example in Applicants’ usage ([0164]). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added THF after the Hf-ligand pulse and/or after the oxygen/H2O pulse, as taught by ‘060, to the metal oxide formation of ‘987, for the purpose of better purging efficiency and uniform film thickness, as taught by ‘060 ([0043], from 6th sentence). 

Second, ‘060 in view of ‘987 –
‘060 teaches some limitations of:
Claim 1: Methods and apparatus for deposition of a film on a substrate in a reaction chamber by an atomic layer deposition (ALD) or chemical vapor deposition (CVD) process include providing one or more reactants (abstract, well-known for processing semiconductor, the claimed “A semiconductor manufacturing apparatus comprising: a reaction chamber”), a number of wafers processed sequentially in an ALD reactor ([0043], the claimed “that is configured for loading and unloading a substrate”);
deposition processes for metal oxides … by sequential and alternating pulses of at least two mutually reactive reactants. Metal halides are suitable metal source chemicals for ALD as they can easily be produced and are thermally stable and they tend to react strongly with water vapor at low temperatures. For HfO2, a frequently used high-k material, the best material properties are obtained with HfCl4+H2O ([0004]), ALD reactors, of course, will include valves and control processors programmed or otherwise configured to allow alternating and exclusive pulses of precursors through the reaction space ([0045], last sentence, the claimed “a source material supply apparatus including a source material flow rate controller configured to supply a source material to the reaction chamber”);
Neutral ligands have been used in the synthesis of several compounds for making precursors more volatile. One well known example is Cu(HFAC)TMVS ([0015], 4th-5th sentences, the claimed “the source material being a precursor of a metal or a semimetal having a ligand”);
The THF was fed into the reaction chamber both after the HfCl4 pulse and after the water pulse. The uniformity is improved from about 6% to below 3% (1 sigma). The minimum thickness on the wafer is not affected by the use of THF. It is believed that by the use of THF a better purging efficiency is achieved, resulting in more complete removal of any HfCl4 or H2O from the reactor before the next pulse enters. Without THF, traces of HfCl4 or H2O are left, giving rise to some CVD growth in localized areas, resulting in higher maximum thicknesses ([0043], from 6th sentence, the claimed “a modifier supply apparatus connected to a modifier flow rate controller configured to supply an ether-based modifier of R-O-R' to the reaction chamber, wherein R is methyl, ethyl, n-propyl, iso-propyl, n-butyl, iso-butyl, or tert-butyl and R' is C3-C6 cycloalkyl” and “a reaction material supply apparatus connected to a reaction material flow rate controller configured to supply a reaction material to the reaction chamber). 

‘060 also teaches a better purging efficiency is achieved ([0043], 8th sentence, requires a purging gas). ‘060 does not teach the other limitations of:
Claim 1: and a purge gas supply apparatus configured to supply a purge gas to the reaction chamber.

‘987 is an analogous art in the field of Film forming apparatus for forming semiconductor film ([0003]), such as plasma CVD apparatuses, atomic layer deposition (ALD) ([0125], same as ‘060, title) forming a thin film of hafnium oxide ([0062], same as ‘060, [0004]). ‘987 teaches that a plurality of source material supply systems may be provided so that a plurality of liquid source materials supplied from the supply systems can be mixed and fed into the vaporizer. Alternatively, a plurality of vaporizers may be provided so that each vaporizer can be used exclusively for each corresponding liquid source material ([0125], 3rd-4th sentences), the film forming chamber 132 is connected with a purge supply pipe 139 through which a purge gas is supplied ([0049], 2nd last sentence), for the purpose of reducing production of particles, ensuring improved film quality, and lowering the frequency of maintenance ([0011]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a purge supply pipe to the reaction chamber of ‘060, as taught by ‘987, for the purpose of purging, as required by ‘060. 

‘060 further teaches the limitations of:
Claims 2 and 7-9: ALD (Title), The THF was fed into the reaction chamber both after the HfCl4 pulse and after the water pulse … a better purging efficiency is achieved ([0043], 6th sentence, purging is done when ALD cycle reaction is not performed, the claimed “wherein the modifier flow rate controller is configured to supply the ether-based modifier before the supplying a source material or after the supplying a source material within one cycle” of claim 2, “wherein the reaction material flow rate controller is further configured to supply the reaction material to the reaction chamber while the source material supply apparatus does not supply the source material to the reaction chamber” of claim 7, “wherein the modifier flow rate controller is further configured to supply the ether-based modifier to the reaction chamber after the supplying of the reaction material is terminated and before the supplying of the source material begins” of claim 8, “wherein the modifier flow rate controller is further configured to supply the ether-based modifier to the reaction chamber after the supplying of the source material is terminated and before the supplying of the reaction material begins” of claim 9).
Claims 10-11 and 13-16: The neutral coordinating ligand thus improves volatility of either reactants and/or by-products, either in the gas phase or aiding in removal of species from reaction space surfaces. The neutral coordinating ligand is provided during the deposition process, either during or after reactant supply (abstract), General formula I for the ring structured or epoxy structured coordinating ligand with a hetero-atom is presented below … ([0023]-[0027], therefore, the crown ether and THF are coordinating ligands, the claimed “wherein the modifier flow rate controller is further configured to supply the ether-based modifier to the reaction chamber while the source material is supplied to the reaction chamber by the source material supply apparatus” of claim 10, “wherein the modifier flow rate controller is further configured to begin supplying the ether-based modifier to the reaction chamber after the source material supply apparatus begins supplying the source material to the reaction chamber, and the modifier flow rate controller is further configured to stop supplying the ether-based modifier to the reaction chamber after the source material supply apparatus stops supplying the source material to the reaction chamber” of claim 11, “wherein the modifier flow rate controller is further configured to supply the ether-based modifier to the reaction chamber while the reaction material is supplied to the reaction chamber by the reaction material supply apparatus” of claim 13, “wherein the modifier flow rate controller is further configured to begin supplying the ether-based modifier to the reaction chamber before the reaction material supply apparatus begins supplying the reaction material to the reaction chamber, and the modifier flow rate controller is further configured to stop supplying the ether-based modifier to the reaction chamber before the reaction material supply apparatus stops supplying the reaction material to the reaction chamber” of claim 14 because ALD is repeated cycle, the THL is supply is both before the next cycle and after the previous cycle, “wherein the modifier flow rate controller is further configured to begin supplying the ether-based modifier to the reaction chamber after the reaction material supply apparatus begins supplying the reaction material to the reaction chamber, and the modifier flow rate controller is further configured to stop supplying the ether-based modifier to the reaction chamber after the reaction material supply apparatus stops supplying the reaction material to the reaction chamber” of claim 15, “wherein the modifier flow rate controller is further configured to begin supplying the ether-based modifier to the reaction chamber before the reaction material supply apparatus begins supplying the reaction material to the reaction chamber, and the modifier flow rate controller41 is further configured to stop supplying the ether-based modifier to the reaction chamber after the reaction material supply apparatus stops supplying the reaction material to the reaction chamber” of claim 16).

‘987 further teaches the limitations of:
Claim 4: oxygen as a reactive gas is caused to react with the source material gas ([0062], 4th sentence, the claimed “wherein the reaction material is an oxidizer selected from the group consisting of O3, H2O, O2, NO2, NO, N2O, H2O, alcohol, a metal alkoxide, plasma O2, remote plasma O2, plasma N2O, plasma H2O, and a combination thereof”, note this is also an intended use of the apparatus, at least for some of these species).
Claim 5: a source material supply section 110, vaporizer 120A ([0043]), The film forming section 130 serves to form a desired thin film on a wafer W with use of a source material gas that is supplied from the vaporizer 120A through the source material supply pipe 124 ([0049], the claimed “wherein the source material supply apparatus comprises a vaporizer in which the source material is vaporized”).
Claim 6: The source material supply section 110 is provided with a source material container 111, which stores a liquid source material LM ([0044], the claimed “wherein the modifier supply apparatus is configured to supply the modifier in liquid phase to the vaporizer for the modifier and includes: 39 a canister capable of containing the modifier”);
The container 111 is connected with a compressed gas supply pipe 112 and a source material supply pipe 113 ([0044], 2nd sentence, the claimed “a pressurizing nozzle for supplying a pressurizing fluid into the canister, wherein an end portion of the pressurizing nozzle is disposed higher than a liquid level of the modifier; and a discharge nozzle for discharging the modifier in the canister out of the canister, wherein an end portion of the discharge nozzle is disposed lower than the liquid level of the modifier” as shown in Fig. 2, exactly the same configuration as Applicants’ Fig. 4B).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘987 and ‘060, as being applied to claim 7 rejection above, further in view of Tominaga et al. (US 20080026148, from IDS, hereafter ‘148).
The combination of ‘987 and ‘060 does not teach the limitations of:
Claim 12: wherein the source material supply apparatus is configured to begin supplying the source material to the reaction chamber as soon as the modifier supply apparatus stops a first supplying the ether-based modifier to the reaction chamber in a cycle, and
the modifier supply apparatus is configured to begin a second supplying the ether-based modifier to the reaction chamber again as soon as the source material supply apparatus stops supplying the source material to the reaction chamber in the cycle.

‘060 further teaches that the coordinating ligand can also flow through the container of the low volatility reactant so that it functions as a carrier gas for the low volatility reactant ([0041], 3rd sentence, i.e., THF functions as a purging gas).

‘148 is an analogous art in the field of Film Forming System And Method For Forming Film (title), for forming a metal-oxide film ([0001]), As an example to form a HfAlOx film as a compound oxide film, a schematic diagram of the system by the use of TMA and TDMAH (tetrakis dimethyl amino hafnium: Hf[N(CH3)2]4) as the precursory gas and H2O as the reactive gas is shown in FIG. 12 (in case that each of the precursory gas supplying lines is independently arranged) ([0095]). ‘148 teaches that if the gas flushing of the inside of the chamber by the use of the purge gas is inadequate, residual gas of the precursory gas reacts with residual gas of the reactive gas in the chamber and particles (nucleation in gaseous phase) are generated. As a result of this, there is a problem that the quality of the thin film is aggravated ([0003]) and Fig. 7 of ‘148 shows purge gas completely filled the gap between TMA pulse and reactive gas H2O pulses.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have completely filled the ‘060’s THF purging between the source and reactant gas pulses, as taught by ‘148, for the purpose of avoiding residue gas reaction and generation of particles.
Claims 3 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘987 and ‘060, further in view of Tada et al. (US 20100010248, hereafter ‘248).
In case Applicants argue that “ether-based modifier is cyclopentyl methyl ether” is not an intended use of the apparatus.
First, ‘987 in view of ‘060 --
‘987 teaches some limitations of:
Claim 17: Film forming apparatus for forming semiconductor film ([0003], the claimed “a semiconductor manufacturing apparatus comprising”):
The film forming chamber 132 is defined by a closed chamber and has therein a susceptor 135 in which a heater element is embedded. A substrate W, such as a silicon substrate, is placed on the susceptor 135 (Fig. 2, [0049], 6th-7th sentences), The substrate can be carried in or out when the gate 144 is opened (Fig. 4, [0078], 3rd sentence, the claimed “a reaction chamber that is configured for loading and unloading a substrate”);
a source material supply section 110, vaporizer 120A ([0043]), The film forming section 130 serves to form a desired thin film on a wafer W with use of a source material gas that is supplied from the vaporizer 120A through the source material supply pipe 124 ([0049]), Examples of the source material include hafnium tetra-tertiary butoxide [Hf(Ot-Bu)4], … ([0046], same as Applicants’ metal having a ligand, abstract), valves V1 to V14 ([0043], the claimed “a source material supply apparatus including a source material flow rate controller configured to supply a source material to the reaction chamber, the source material being a precursor of a metal or a semimetal having a ligand”, Fig. 2 shows valve V8 is downstream of the vaporizer 120A);
the film forming chamber 132 is connected with a purge supply pipe 139 through which a purge gas is supplied ([0049], 2nd last sentence, the claimed “a purge gas supply apparatus connected to a purge gas flow rate controller configured for supplying a purge gas to the reaction chamber”),
Examples of the source material include hafnium tetra-tertiary butoxide [Hf(Ot-Bu)4], … ([0046], same as Applicants’ metal having a ligand, abstract, the claimed “wherein the metal or semimetal of the precursor comprises at least one selected from the group consisting of zirconium (Zr), lithium (Li), beryllium Be), boron (B), sodium (Na), magnesium (Mg), aluminum (Al), potassium (K), calcium (Ca), scandium (Sc), titanium (Ti), vanadium (V), chromium (Cr), manganese (Mn), iron (Fe), cobalt (Co), nickel (Ni), copper (Cu), zinc (Zn), gallium (Ga), germanium (Ge), rubidium (Rb), strontium (Sr), yttrium (Y), niobium (Nb), molybdenum (Mo), technetium (Tc), ruthenium (Ru), rhodium (Rh), palladium (Pd), silver (Ag), cadmium (Cd), indium (In), tin (Sn), antimony (Sb), cesium (Cs), barium (B a), lanthanum (La), cerium (Ce), praseodymium (Pr), neodymium (Nd), promethium (Pm), samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho), erbium (Er), thulium (Tm), ytterbium (Yb), lutetium (Lu), hafnium (Hf), tantalum (Ta), tungsten (W), rhenium (Re), osmium (Os), iridium (Ir), platinum (Pt), gold (Au), mercury (Hg), lead (Pb), bismuth (Bi), polonium (Po), Francium (Fr), radium (Ra), actinium (Ac), and silicon (Si), the ether-based modifier is tetrahydrofuran (THF), and the modifier supply apparatus is configured for supplying the ether-based modifier before the supplying a source material or after the supplying a source material within one cycle”).
Claim 20: Film forming apparatus for forming semiconductor film ([0003], the claimed “a semiconductor manufacturing apparatus comprising”):
The film forming chamber 132 is defined by a closed chamber and has therein a susceptor 135 in which a heater element is embedded. A substrate W, such as a silicon substrate, is placed on the susceptor 135 (Fig. 2, [0049], 6th-7th sentences), The substrate can be carried in or out when the gate 144 is opened (Fig. 4, [0078], 3rd sentence, the claimed “a reaction chamber that is configured for loading and unloading a substrate”);
a source material supply section 110, vaporizer 120A ([0043]), The film forming section 130 serves to form a desired thin film on a wafer W with use of a source material gas that is supplied from the vaporizer 120A through the source material supply pipe 124 ([0049]), valves V1 to V14 ([0043], the claimed “a source material supply apparatus including a source material flow rate controller configured to supply a source material to the reaction chamber”, Fig. 2 shows valve V8 is downstream of the vaporizer 120A);
hafnium tetra-tertiary butoxide ([0062], 4th sentence, the claimed “the source material being a precursor of a metal or a semimetal having a ligand”),
The gas inlet portion 131 is connected with a reactive gas supply pipe 133 through which the reactive gas is supplied. An inert gas supply pipe 134 is connected to the middle of the reactive gas supply pipe ([0049], 4th-5th sentences), the film forming chamber 132 is connected with a purge supply pipe 139 through which a purge gas is supplied ([0049], 2nd last sentence), oxygen as a reactive gas is caused to react with the source material gas ([0062], 4th sentence, the claimed “a reaction material supply apparatus connected to a reaction material flow rate controller configured for supplying an oxidizer to the reaction chamber to form an oxide layer; and 
a purge gas supply apparatus connected to a purge gas flow rate controller configured for supplying a purge gas to the reaction chamber”).

‘987 also teaches that a plurality of source material supply systems may be provided so that a plurality of liquid source materials supplied from the supply systems can be mixed and fed into the vaporizer. Alternatively, a plurality of vaporizers may be provided so that each vaporizer can be used exclusively for each corresponding liquid source material ([0125], 3rd-4th sentences). ‘987 does not explicitly teach the use of an ether-based modifier in the additional vaporizer and does not teach the limitation of:
Claim 17: a modifier supply apparatus connected to a modifier flow rate controller configured for supplying an ether-based modifier to the reaction chamber, the ether-based modifier being cyclopentyl methyl ether.
Claim 20: a modifier supply apparatus connected to a modifier flow rate controller configured for supplying an ether-based modifier to the reaction chamber; 
wherein the ether-based modifier is cyclopentyl methyl ether, and the modifier supply apparatus is configured for supplying the ether-based modifier before the supplying a source material or after the supplying a source material within one cycle.
Claim 3: wherein the ether-based modifier is cyclopentyl methyl ether.

‘060 is an analogous art as discussed above.

‘248 is an analogous art in the field of ALD … the reaction between M1(NR1)X3(L)r (2) and an alkali metal alkoxide (3) (abstract, same as ‘987, [0125]) including vaporizer [0082]). ‘248 teaches that Examples of the organic solvent include hydrocarbons such as pentane, hexane, heptane, octane, benzene, toluene, ethylbenzene and xylene; and ethers such as diethyl ether, diisopropyl ether, 1,2-dimethoxyethane, dioxane, tetrahydrofuran and cyclopentyl methyl ether. Those can be used alone or as mixtures thereof ([0056], used alone is a modifier).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added THF after the Hf-ligand pulse and/or after the oxygen/H2O pulse, as taught by ‘060, to the metal oxide formation of ‘987, for the purpose of better purging efficiency and uniform film thickness, as taught by ‘060 ([0043], from 6th sentence). Furthermore, to have replaced the THF with cyclopentyl methyl ether, as taught by ‘249, for its suitability with predictable results.

Alternatively, ‘060 can be applied as the primary reference as discussed above.

Claims 18-19 rejections are discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110300695 (Fig. 1) and US 20130203267 (Fig. 3) also teaches all limitations of instant application (with intended use interpretation).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716